Per Curiam.
This case was submitted on a suggestion that if was brought up for delay. It is from the county of Yalabu-sha, and of course is on the docket of the third district. That provision in our rules, which authorizes the submission of delay cases at any time, cannot be so applied as to reach this case, since the passage of the law which provides for the keeping of three dockets. The rule declares that the docket will be taken up and causes disposed of in their order, unless it be suggested in writing that certain causes have been brought up for delay, &c. The rule was intended to apply to a different state of things. It only authorized the taking up cases on a suggestion of delay, when the court could take up the docket. As we cannot take up the dockets of the several districts out of their order, we must construe the rule as only authorizing cases to be taken up *361on suggestion that they were brought up for delay, when the docket of the district to which they belong shall be taken up. And as the docket of the first district is now under consideration, the case must be remanded, to await the call of the docket of the third district.